--------------------------------------------------------------------------------

Form of Loan Repayment Agreement

     This Loan Repayment Agreement (“Agreement”) is made as of October __, 2014
by and between W&E Source Corp., a Delaware corporation (the “Company”), and
______________ (the “Lender”).

WITNESSETH

     WHEREAS, Lender extended a series of loans to the Company and as of the
date of this Agreement, the outstanding aggregate balance due is
$1______________ (the “Loan”);

     WHEREAS, the Company desire to provide for the payment in full of the Loan
as of the date hereof in common stock of the company in lieu of cash; and

     WHEREAS, the Lender is willing to accept the Company’s common stock as
payment for the Loan and release the Company of all obligations under the Loan.

     NOW, THEREFORE, the parties hereto, in consideration of the confirmation of
the foregoing recitals and the mutual covenants contained herein and intending
to be legally bound, hereby agree as follows:

     1.     The Lender and Company acknowledge that the Loan is the full amount
of indebtedness that the Company owes to the Lender as of the date of this
Agreement.

     2.     The Lender will accept as full payment of the Loan ________________
shares of the Company’s common stock, par value $0.0001 per share, at rate of
$0.01 per share (the “Shares”).

     3.     The Company has duly and validly reserved the Shares for issuance
shall issued the Shares to the Lender within 15 business days of the date of
this Agreement and the Shares

     4.     The Lender upon receipt of the stock certificate representing the
Shares, shall accept the Shares as full payment of the Loan and forever release
the Company from any and all obligations and liabilities relating to the Loan.

     5.     The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware and has full corporate
power and authority to enter into and perform its obligations under this
Agreement.

     6.     This Agreement executed and delivered by the Company in connection
with the transactions contemplated by this Agreement, have been duly authorized,
executed and delivered by the Company and is each the valid and legally binding
obligation of the Company.

--------------------------------------------------------------------------------

     7.     The Shares that are being issued to Lender, when issued, and
delivered in accordance with the terms hereof for the consideration expressed
herein, will be duly and validly issued, fully paid and nonassessable and free
of restrictions on transfer, other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws, and will be
free of all other liens and adverse claims.

     8.     The execution, delivery and performance of this Agreement will not
violate any law or any order of any court or government agency applicable to the
Company, as the case may be, or the Articles of Incorporation or Bylaws of the
Company.

     9.     The Lender understands that the Shares have not been registered
under the Securities Act of 1933, as amended, and may not be transferred or
resold except pursuant to an effective registration statement or exemption from
registration and each certificate representing the Shares will be endorsed with
the following legend:

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

     10.     This Agreement and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.

     11.     This Agreement may be executed in one or more counterparts.
Delivery of an executed counterpart of the Agreement by facsimile transmission
shall be equally as effective as delivery of an executed hard copy of the same.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

THE LENDER:     Name:   THE COMPANY:   W&E Source Corp.     By:      Hong Ba,
CEO


--------------------------------------------------------------------------------